COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Ramon Alfredo Rodriguez,                        '
                                                                No. 08-13-00078-CV
                              Appellant,         '
                                                                    Appeal from the
 v.                                              '
                                                                  65th District Court
 Carmen Rodriguez,                               '
                                                              of El Paso County, Texas
                                                 '
                             Appellee.
                                                 '               (TC# 2007CM6957)


                                            ORDER

       It is the ORDER of this Court that the brief of the Appellant, Ramon Alfredo Rodriguez,

received in the Clerk’s Office on October 11, 2013, not be filed because it fails to comply with the

Rules of Appellate Procedure. The brief does not: (1) give a complete list of all of the parties

and the names and addresses of all trial and appellate counsel, TEX.R.APP.P. 38.1(a); (2) include a

table of contents with references to the pages of the brief, TEX.R.APP.P. 38.1(b); (3) include an

index of authorities arranged alphabetically and indicating the pages of the brief where the

authorities are cited, TEX.R.APP.P. 38.1(c); (4) include a statement of the case, TEX.R.APP.P.

38.1(d); (5) include a summary of the argument, TEX.R.APP.P. 38.1(h); and (6) did not include a

prayer stating the nature of the relief sought, TEX.R.APP.P. 38.1(h). Further, the brief does not

include a certificate of compliance stating the number of words in the document. TEX.R.APP.P.

9.1(i)(3). Therefore, the above mentioned brief is being returned and a corrected brief shall be

prepared and filed with this Court on or before October 31, 2013.

       IT IS SO ORDERED this 11th day of October, 2013.

                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.